 



Exhibit 10.27
Notarial Certificate
I, SASKIA-ANN PRICE of Sandton, in the Gauteng Province, Republic of South
Africa, a duly sworn and admitted Notary Public, certify that the copy of the
SALE AGREEMENT between The HG and A Van Zyl Familie Trust and Hendrik Gert Van
Zyl and Thermadyne South Africa (Proprietary) Limited t/a Unique Welding Alloys
and Renttech S.A. (Proprietary) Limited and Unique Welding Alloys Rustenburg
(Proprietary) Limited t/a Thermadyne Plant Rental South Africa and Thermadyne
Industries Inc. and Pieter Malan attached hereto, has been signed and executed
by the respective parties thereto.
In testimony whereof, I, the notary, have hereunto subscribed my name and set
and fixed my seal of office at SANDTON aforesaid.
SANDTON, 9 MARCH 2006
/s/ Saskia-Ann Price
———————————
SASKIA-ANN PRICE
NOTARY PUBLIC

BOWMAN GILFILLAN INC.
SANDTON
[SEAL]

 



--------------------------------------------------------------------------------



 



SALE AGREEMENT
between
THE HG AND A VAN ZYL FAMILIE TRUST
(a Trust registered in accordance with the laws of the Republic of South Africa
under Trust Number: IT4045/00)
(“the Trust”)
and
HENDRIK GERT VAN ZYL
(an individual with South African identity number 697055265086)
(“Gerrit van Zyl”)
and
THERMADYNE SOUTH AFRICA (PROPRIETARY) LIMITED t/a UNIQUE WELDING ALLOYS
(a company incorporated in accordance with the laws of the Republic of South
Africa under
Registration Number: 2000/001361/07)
(“Unique”)
and
RENTTECH S.A. (PROPRIETARY) LIMITED
(a company incorporated in accordance with the laws of the Republic of South
Africa under
Registration Number: 2005/044428/07)
(“Renttech”)
and

 



--------------------------------------------------------------------------------



 



UNIQUE WELDING ALLOYS RUSTENBURG (PROPRIETARY) LIMITED t/a THERMADYNE PLANT
RENTAL SOUTH AFRICA
(a company incorporated in accordance with the laws of the Republic of South
Africa under Registration Number: 2000/005417/07)
(“Plant Rental”)
and
THERMADYNE INDUSTRIES INC.
(a US Corporation incorporated in accordance with the laws of the state of
Delaware, USA)
(“Thermadyne Industries”)
and
PIETER MALAN
(an individual with South African identity number 5108185084080)
(“Pieter Malan”)



Plant Rental Sale Agt-Execution Version
09/03/2006   2



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
1. INTERPRETATION
    4  
2. SUSPENSIVE CONDITIONS
    12  
3. PURCHASE AND SALE
    14  
4. INDIVISIBILITY
    15  
5. PURCHASE CONSIDERATION FOR THE SALE EQUITY
    16  
6. WARRANTIES : SALE OF SALE EQUITY
    16  
7. CONDITION TO SALE OF BUSINESS
    19  
8. PURCHASE CONSIDERATION FOR THE BUSINESS
    19  
9. VALUE ADDED TAX
    20  
10. PAYMENT AND INTERIM PERIOD TRADING
    21  
11. THE INTERIM PERIOD
    22  
12. LIABILITIES AND INDEMNITY
    23  
13. EMPLOYEES
    24  
14. SECTION 34 NOTICE
    25  
15. CESSION, TRANSFER, POSSESSION, OWNERSHIP, RISK AND BENEFIT
    26  
16. RETENTION OF RECORDS
    27  
17. THE CONTRACTS
    28  
18. WARRANTIES : SALE OF BUSINESS
    29  
19. GUARANTEE UNDERTAKINGS
    31  
20. IMPLEMENTATION AND CLOSING
    32  
21. CANCELLATION OF PRIOR CONTRACT
    33  
22. CONFIDENTIALITY
    34  
23. COMPETING AND CONFLICTING INTERESTS
    34  
24. TRADING NAME
    36  
25. GOVERNING LAW AND DISPUTE RESOLUTION
    36  
26. BREACH
    39  
27. DOMICILIUM CITANDI ET EXECUTANDI
    40  
28. GENERAL
    42  
29. COSTS
    44  

     
Annexure “A”
  Equity Warranty Schedule
 
   
Annexure “B”
  Business Warranty Schedule
 
   
Annexure “C”
  Employee and Accrued Leave Pay & Bonus Schedule
 
   
Annexure “D”
  Employees
 
   
Annexure “E”
  Bank Accounts
 
   
Annexure “F”
  The Premises
 
   
Annexure “G”
  Intellectual Property Licence Agreement



Plant Rental Sale Agt-Execution Version
09/03/2006   3



--------------------------------------------------------------------------------



 



PREAMBLE

A.   The Trust is the owner of the Sale Shares, which constitute all of the Sale
Claims and a total of 10% (ten percent) of the issued share capital of Plant
Rental and the Sale Claims. Unique is the holder of the remaining 90% (ninety
percent) of the issued share capital in Plant Rental.   B.   The Trust has
agreed to sell to Unique, and Unique has agreed to purchase from the Trust, the
Sale Shares and Sale Claims in accordance with the provisions of Part “A” of
this Agreement.   C.   Immediately after the sale of the Sale Share and the Sale
Claims contemplated in paragraph B above, Plant Rental has agreed to sell to
Renttech, and Renttech has agreed to purchase from Plant Rental, the Business
(which, for the sake of clarity, is recorded to comprise the Business Assets and
the Sale Liabilities) in accordance with the provisions of Part “B” of this
Agreement.

THE PARTIES ACCORDINGLY AGREE AS FOLLOWS:

1.   INTERPRETATION   1.1   Definitions       In this Agreement and the Preamble
above, unless the context requires otherwise:

         
1.1.1
  “Accounts Receivable” means all of the accounts receivable of the Business as
provided for in the Effective Date Accounts;
 
       
1.1.2
  “Accrued Leave Pay & Bonus Liability”   means the accrued leave pay and bonus
liability of Plant Rental, in respect of the Employees, as at the Effective
Date, details of which are set out more fully in Annexure “C” hereto;
 
       
1.1.3
  “Act”   means the Companies Act, 61 of 1973, as amended from time to time;



Plant Rental Sale Agt-Execution Version
09/03/2006   4



--------------------------------------------------------------------------------



 



         
1.1.4
  “this Agreement”   means this Sale Agreement, together with the appendices;
 
       
1.1.5
  “Bank Accounts”   means the bank accounts listed in Annexure “E” hereto;
 
       
1.1.6
  “Business”   means the businesses carried on by Plant Rental, under the name
and style of Thermadyne Plant Rental South Africa, as a going concern, as at the
Effective Date, and comprising the Business Assets and the Sale Liabilities;
 
       
1.1.7
  “Business Assets”   means the assets of the Business as reflected in the asset
register of the Business as at the Effective Date, and which include the
Accounts Receivable, the Contract Rights, the Movable Assets, the Goodwill, the
Intellectual Property, the Intellectual Property Rights, the Trade Inventory,
the Prepayments, the Cash, and Plant Rental’s entire shareholding in and any
claims against the Subsidiary;
 
       
1.1.8
  “Business Day”   means any day other than a Saturday, Sunday or official
public holiday in South Africa or the United States of America;
 
       
1.1.9
  “Business Information”   means all information used in or otherwise relating
to the Business, the customers thereof and the financial and other affairs of
Plant Rental in relation to the Business and including information relating to
the marketing of services, customer names and lists and other details of
customers, suppliers names and lists and other details of suppliers, sales,
sales statistics, prices, market research reports and surveys and advertising or
other promotional materials;
 
       
1.1.10
  “Business Premises”   means each of the premises and addresses listed on the
schedule annexed hereto marked Annexure “F” situated from where the Business is
conducted
 
       
1.1.11
  “Business Purchase Price” means the sum of R29 500 000.00 (twenty nine million
five hundred thousand Rand) payable by Renttech to Unique for the Business in
terms of clause 8;
 
       
1.1.12
  “Business Warranties”   means the warranties set out in Annexure “B”
 
       
1.1.13
  “Cash”   means Plant Rental’s and the Subsidiaries



Plant Rental Sale Agt-Execution Version
09/03/2006   5



--------------------------------------------------------------------------------



 



         
 
      cash on hand and/or in the Bank Accounts in respect of the Business, as at
the Effective Date;
 
       
1.1.14
  “Collective Agreement”   means a collective agreement as contemplated in the
LRA;
 
       
1.1.15
  “Competition Authority”   means the Competition Commission, the Competition
Tribunal and or the Competition Appeal Court, whichever has jurisdiction for the
purpose of this transaction, as established by the Competition Act 89 of 1998
(as amended);
 
       
1.1.16
  “Completion Date”   means 2 Business Days after the last of the Suspensive
Conditions has been fulfilled or waived by the parties;
 
       
1.1.17
  “Contracts”   means collectively or individually, as the context may require:
 
       
1.1.17.1
     
all contracts (if any) entered into by Plant Rental with customers of the
Business and specifically in connection with the Business, relating to the terms
and conditions in accordance with which business is conducted and/or credit is
afforded to such customer (but excluding all contracts in respect of or relating
to credit facilities afforded to the Business, or to Plant Rental in respect of
the Business, by suppliers of goods or services to the Business, Plant Rental
and Renttech recording that Renttech shall enter into such arrangements directly
with such suppliers, to the extent required by Renttech);
 
       
1.1.17.2
     
contracts with any service providers to or in respect of the Business utilised
in the operation of the Business as a going concern; and
 
       
1.1.17.3
     
contracts with the lessors in terms of the leases of the Premises;
 
       
1.1.18
  “Contract Obligations”  
means all of the obligations of Plant Rental in terms of and/or arising from the
Contracts as at the Effective Date, and including, for the avoidance of doubt:
 
       
1.1.18.1
     
all such obligations still to be



Plant Rental Sale Agt-Execution Version
09/03/2006   6



--------------------------------------------------------------------------------



 



         
 
     
     performed as at the Effective Date; and
 
       
1.1.18.2
     
     all such obligations arising and/or falling due for performance on or after
the Effective Date;
 
       
1.1.19
  “Contract Rights”   means all of the rights of Plant Rental in terms of and/or
arising from the Contracts as at the Effective Date, and including, for the
avoidance of doubt:
 
       
1.1.19.1
     
     all such rights held as at the Effective Date; and
 
       
1.1.19.2
     
     all such rights arising on or after the Effective Date;
 
       
1.1.20
  “Crous Agreement”   means the Sale of Shares Agreement concluded
simultaneously with this Agreement between Marthinus Johannes Crous, Thermadyne
Industries, Unique, Maxweld and Braze (Proprietary) Limited, Plant Rental and
Selrod Welding (Proprietary) Limited;
 
       
1.1.21
  “Effective Date”   means 1 January 2006 notwithstanding the Signature Date;
 
       
1.1.22
  “Effective Date Accounts”   means the audited consolidated annual financial
statements (including all notes thereto) of Plant Rental and the Subsidiary, for
the financial year ending 31 December 2005 to be prepared by the auditors of
Plant Rental;
 
       
1.1.23
  “Employees”   means all of the employees of Plant Rental in respect of the
Business, as at the Effective Date (and being the persons referred to in
Annexure “D” hereto);
 
       
1.1.24
  “Employee Liabilities”   means the liabilities of Plant Rental in respect of
its employees, including but not limited to liabilities or claims for any monies
owing in respect of wages, the Accrued Leave Pay & Bonus Liability, salaries and
overtime for all periods up to the Effective Date;
 
       
1.1.25
  “Equity Purchase Price”   means the sum of R2 500 000.00 (two million five
hundred thousand Rand) payable by Unique to the Trust for the Sale Equity in
terms of clause 5;
 
       
1.1.26
  “Equity Warranties”   means the warranties set out in Annexure “A”



Plant Rental Sale Agt-Execution Version
09/03/2006   7



--------------------------------------------------------------------------------



 



         
 
       
1.1.27
  “Excluded Liabilities”   means all of the liabilities of Plant Rental arising
out of clauses 4.2 and 4.3 of the Crous Agreement, read together with the
“Cession” attached thereto as Appendix “2”;
 
       
1.1.28
  “Goodwill”   means all of the goodwill of Unique in respect of the Business
(as at the Effective Date);
 
       
1.1.29
  “Intellectual Property”   means the Business Information and all and any
trademarks, know-how and techniques, whether registered or not, and e-mail,
internet and internet domain names specifically used by or in connection with
the Business (but specifically excluding all rights in and to the name
“Thermadyne” other than the right to use such name as provided for in clause
24);
 
       
1.1.30
  “Intellectual Property Rights”   means all of Plant Rental’s rights in and to
the Intellectual Property;
 
       
1.1.31
  “Interim Period”   means the period between the Effective Date and the
Completion Date;
 
       
1.1.32
  “LRA”   means the Labour Relations Act No. 66 of 1995 (as amended);
 
       
1.1.33
  “Movable Assets”   means the fixtures and fittings, office furniture and
office automation equipment, plant, equipment and motor vehicles of the Business
as at the Effective Date, details of which are listed in the asset register of
the Business current as at the Effective Date ;
 
       
1.1.34
  “Nedbank”   means the business banking east branch of Nedbank Limited acting
through its authorised representatives being Johan Fourie, and, failing him,
Donovan Bald;
 
       
1.1.35
  “Parties”   means collectively the Trust, Unique, Renttech, Plant Rental and
Thermadyne Industries, and “Party” means any one of them as the context may
require;
 
       
1.1.36
  “Plant Rental”   means, where the context requires, collectively Plant Rental
and the Subsidiary;
 
       
1.1.37
  “Premises”   means each of the premises listed in Annexure “F”;



Plant Rental Sale Agt-Execution Version
09/03/2006   8



--------------------------------------------------------------------------------



 



         
1.1.38
  “Pre-Payments”   means all amounts which have been paid by Plant Rental in the
normal course of business prior to the Effective Date in respect of any period
subsequent to the Effective Date in terms of the lease of the Business Premises
and/or leases of Movable Assets utilised by the Business;
 
       
1.1.39
  “Prime”   means the publicly quoted prime rate of interest charged by Nedbank
Limited, on overdraft, from time to time (and as certified, in the event of any
dispute, by any manager of such bank, whose appointment it shall not be
necessary to prove);
 
       
1.1.40
  “Prior Contract”   means the “Option Agreement” concluded between the Trust
and Unique on 27 May 2004 as well as the heads of agreement concluded during
November 2005;
 
       
1.1.41
  “Records”   means Plant Rental’s books and records relating to the Business
(other than such statutory and other records as Plant Rental is required to
retain control over in terms of any law);
 
       
1.1.42
  “Sale Claims”   means all claims of whatsoever nature and howsoever arising
(including, but not limited to, claims on loan account, if any) which the Trust
has against Plant Rental as at the Effective Date;
 
       
1.1.43
  “Sale Equity”   means collectively the Sale Claims and the Sale Shares;
 
       
1.1.44
  “Sale Liabilities”   means all liabilities (whether actual or contingent) of
Plant Rental of any nature whatsoever and howsoever arising (and whether
specifically in respect of the Business or otherwise) including without
limitation:
 
       
1.1.44.1
     
the Trade Liabilities;
 
       
1.1.44.2
     
the Contract Obligations; and
 
       
1.1.44.3
     
the Employee Liabilities,
 
       

      but excluding the Excluded Liabilities;
 
       
1.1.45
  “Sale Shares”   means 10 ordinary par value fully paid shares of R1,00 each
which constitute 10% of the issued share capital of Plant Rental;



Plant Rental Sale Agt-Execution Version
09/03/2006   10



--------------------------------------------------------------------------------



 



         
1.1.46
  “Signature Date”   means the date on which this Agreement is signed by the
Party signing last in time
 
       
1.1.47
  “Subsidiary”   means Renttech (Proprietary) Limited, registration number
2000/001876/07;
 
       
1.1.48
  “Suspensive Conditions”   means the suspensive conditions recorded in clause
2.1;
 
       
1.1.49
  “Trade Inventory”   means all of the stock-in-trade of the Business (including
consumable stores, maintenance spares and inventory in transit to and from the
Business), as at the Effective Date and provided for in the Effective Date
Accounts;
 
       
1.1.50
  “Trade Liabilities”   means the trade liabilities of Plant Rental as at the
Effective Date and provided for in the Effective Date Accounts;
 
       
1.1.51
  “VAT”   means Value Added Tax as provided for in the VAT Act; and
 
       
1.1.52
  “VAT Act”   means the Value Added Tax Act, 89 of 1991.

1.2   General Interpretation       For the purposes of this Agreement the
following rules of construction shall apply, unless the context requires
otherwise:

1.2.1   the singular includes the plural and vice versa;   1.2.2   a reference
to any one gender, whether masculine, feminine or neuter, includes the other
two;   1.2.3   any reference to a person includes, without being limited to, any
individual, body corporate, unincorporated association or other entity
recognised under any law as having a separate legal existence or personality;  
1.2.4   references to a statutory provision include any subordinate legislation
made from time to time under that provision and references to a statutory
provision include that provision as from time to time modified or re-enacted as
far as such modification or re-enactment applies, or is capable of applying, to
this Agreement or any transaction entered into in accordance with this
Agreement;



Plant Rental Sale Agt-Execution Version
09/03/2006   10



--------------------------------------------------------------------------------



 



  1.2.5   references in this Agreement to “clauses” and “Schedules” are to
clauses of and schedules to this Agreement;   1.2.6   any reference in this
Agreement to “this Agreement” or any other agreement, document or instrument
shall be construed as a reference to this Agreement or that other agreement,
document or instrument as amended, varied, restated, novated or substituted from
time to time;   1.2.7   any word and expression defined in any clause shall,
unless the application of the word or expression is specifically limited to the
clause in question, bear the meaning ascribed to the word or expression
throughout this Agreement;   1.2.8   unless otherwise provided, any number of
days prescribed shall be determined by excluding the first and including the
last day or, where the last day falls on a day that is not a Business Day, the
next succeeding Business Day;   1.2.9   where figures are referred to in
numerals and in words, if there is any conflict between the two, the words shall
prevail; and   1.2.10   in the event that the day for payment of any amount due
in terms of this Agreement should fall on a day which is not a Business Day, the
relevant day for payment shall be the next Business Day;   1.2.11   in the event
that the day for performance of any obligation to be performed in terms of this
Agreement should fall on a day which is not a Business Day, the relevant day for
performance shall be the next Business Day;   1.2.12   a reference to a Party
includes that Party’s successors-in-title and permitted assigns.



Plant Rental Sale Agt-Execution Version
09/03/2006   11



--------------------------------------------------------------------------------



 



1.3   Specific Rules of Interpretation

1.3.1   The use of the word “including” followed by a specific example/s shall
not be construed as limiting the meaning of the general wording preceding it and
the eiusdem generis rule shall not be applied in the interpretation of such
general wording or such specific example/s.   1.3.2   The terms of this
Agreement have been negotiated and shall not be interpreted or construed to the
disadvantage of a Party because that Party was responsible for or participated
in the preparation of this Agreement (or any part of it) and the contra
proferentum rule shall not be applied in the interpretation of this Agreement.

1.4   Headings and Sub-headings       All the headings and sub-headings in this
Agreement are for convenience only and are not to be taken into account for the
purposes of interpreting it.

2. SUSPENSIVE CONDITIONS

2.1   The rights and obligations of the Parties under this Agreement (other than
those set out in clause 1, this clause 2 and clauses 4, 22, 25, 26, 27, 28 and
29), are subject to and conditional upon the fulfilment of the following
suspensive conditions within the time period stipulated below, or such later
date as may be determined in accordance with clause 2.4 below:

2.1.1   The approval of this Agreement by the Board of Directors of Unique by no
later than the Signature Date;   2.1.2   GE Capital’s approval of Thermadyne
Industries and/or Unique and/or Plant Rental entering into this Agreement and
carrying out its/their obligations in       terms hereof;   2.1.3   The approval
of this Agreement by the Board of Directors of Thermadyne Holdings Corporation;



Plant Rental Sale Agt-Execution Version
09/03/2006   12



--------------------------------------------------------------------------------



 



2.1.4   The approval of this Agreement by the trustees of the Trust by no later
than the Signature Date;   2.1.5   Payment of the full Business Purchase Price
shall have been received by Plant Rental by no later than 27 April 2006;   2.1.6
  The passing by the members of Plant Rental in general meeting of a resolution
in terms of S228 of the Act simultaneously with the conclusion of the Crous
Agreement authorising:

2.1.6.1   and approving of the sale of the Business by Plant Rental to Renttech
as provided for in part B hereof; and   2.1.6.2   Nedbank to pay all amounts due
in terms of the “Cession” attached as Appendix “2” to the Crous Agreement, and
to utilise part of the proceeds so received from Plant Rental to pay the Trust
the Equity Purchase Price on Unique’s behalf; and

2.1.7   The provision of the facilities pursuant and subject to fulfilment of
all of the conditions contained in the Banking facilities agreement concluded
between Nedbank Limited and Renttech.

2.2   The conditions contained in clause 2.1.2, and clauses 2.1.7 have been
inserted for the benefit of Unique and Renttech respectively, and may therefore
be waived by the relevant of them in writing prior to the date specified for the
fulfilment thereof.   2.3   The Parties shall use all commercially reasonable
endeavours to do whatever may be necessary to procure the fulfilment, or waiver,
as the case may be, of any of the conditions referred to in clause 2.1, and
shall co-operate with each other for that purpose. Any Suspensive Condition
which is waived shall be deemed to have been fulfilled   2.4   The Parties may
by agreement in writing at any time extend the period for the fulfilment of all
or any of the Suspensive Conditions by such additional period as they may agree
in writing.



Plant Rental Sale Agt-Execution Version
09/03/2006   13



--------------------------------------------------------------------------------



 



2.5   if the Suspensive Conditions are not fulfilled or waived within the
relevant periods provided for in clause 2.1, then the provisions of this
Agreement which are suspended shall not take effect unless otherwise agreed in
writing by the Parties. None of the Parties shall have any claim against any of
the other Parties arising out of or in relation to the non-fulfilment of any of
the Suspensive Conditions.   2.6   If the Suspensive Conditions are fulfilled
then all of the provisions of this Agreement which were suspended in terms of
clause 2.1 shall also take effect and become operative, and the whole of this
Agreement shall accordingly become unconditional.   2.7   It is recorded, for
the sake of clarity, that the Parties agree that the sale contemplated in Part
“B” of this Agreement does not require the approval of the Competition
Authority.

3. PURCHASE AND SALE

3.1   Subject to the fulfilment or waiver, as the case may be, of the Suspensive
Conditions:

3.1.1   and with effect from the Effective Date, the Trust hereby sells to
Unique and Unique hereby purchases from the Trust, the Sale Equity upon and
subject to the terms and conditions of this Agreement, and in particular, Part
“A” hereof;   3.1.2   and with effect from the Effective Date, the Trust hereby
cedes to Unique all of its rights in and to the Sale Claims, and Unique hereby
accepts such cession; and   3.1.3   immediately thereafter, and subject to the
provisions of clause 7, Plant Rental hereby sells to Renttech and Renttech
hereby purchases from Plant Rental the Business as a going concern upon and
subject to the terms and conditions of this Agreement, and in particular, Part
“B” hereof.

3.2   Although ownership and control of the Business will be transferred to and
consequently acquired by Renttech only on the Completion Date, the Parties are



Plant Rental Sale Agt-Execution Version
09/03/2006   14



--------------------------------------------------------------------------------



 



    entering into this Agreement on the basis and understanding that as between
themselves the Business will, subject to the provisions of clause 10.3, be
deemed to have been purchased by Renttech in terms of this Agreement with effect
from the Effective Date, as if Renttech will be the owner of the Business with
effect from that date and benefits of the business shall be for the account of
Renttech from the Effective Date.   3.3   Notwithstanding anything to the
contrary anywhere else in this Agreement ownership of the Movable Assets shall
not be transferred to Renttech until such time as Plant Rental has received
payment of all amounts owing by Renttech to Plant Rental in terms of this
Agreement.

4.   INDIVISIBILITY       The sales and purchases of the Sale Equity and the
Business in terms of this Agreement would not have been concluded independently
of each other and, in the circumstances, the sales of the Sale Equity and the
Business are inextricably linked and constitute one indivisible transaction, so
that should either transaction contemplated in this Agreement fail to take
effect or be terminated or rescinded or otherwise fall away for any reason, then
the other shall be terminated at the same time and have no further force or
effect.



Plant Rental Sale Agt-Execution Version
09/03/2006   15



--------------------------------------------------------------------------------



 



PART “A”
SALE OF SALE EQUITY

5.   PURCHASE CONSIDERATION FOR THE SALE EQUITY

5.1   In consideration for the acquisition of the Sale Equity, Unique shall pay
to the Trust the Equity Purchase Price, apportioned as follows:

5.1.1   The face value of the Sale Claims in respect of the Sale Claims; and  
5.1.2   The remainder of the Equity Purchase Price in respect of the Sale
Shares, which in any event shall be no less than the par value of such shares.

5.2   The Purchase Price shall be paid in RSA Rand, by Unique into a bank
account nominated by the Trust in writing on or prior to the Completion Date.

6.   WARRANTIES : SALE OF SALE EQUITY

6.1   Warranties

6.1.1   The Trust binds itself to Unique in accordance with the Equity
Warranties.   6.1.2   The Trust and Gerrit van Zyl acknowledge that Unique is
entering into this Agreement in sole reliance upon the Equity Warranties given
by the Trust and Gerrit van Zyl on the basis that such Equity Warranties were
correct as at the Effective Date and will be correct as at the Signature Date
and the Completion Date. All the Equity Warranties given in terms of this
Agreement shall be deemed to be material.   6.1.3   Each Equity Warranty given
by the Trust and Gerrit van Zyl in terms of this Agreement:

 
Plant Rental Sale Agt-Execution Version
09/03/2006

16



--------------------------------------------------------------------------------



 



6.1.3.1   shall be a separate warranty and shall in no way be restricted or
limited by the provisions of any other Equity Warranty; and   6.1.3.2   shall,
unless otherwise expressly stated, be a continuing warranty applying as at the
Signature Date, the Completion Date and the Effective Date and shall continue
and remain in force notwithstanding the completion of the matters provided for
in this Agreement.

6.1.4   The Trust hereby indemnifies Unique and undertakes to hold Unique
harmless against all loss, costs, claims, demands, liabilities, damage or
expense which Unique may suffer or incur as a result of or in relation to the
breach of any Equity Warranty.   6.1.5   Save for the Equity Warranties, no
other warranties are given or are required to be given by the Trust to Unique in
respect of the Sale Equity or Plant Rental, it being recorded that Unique is the
holder of the remaining shares in Plant Rental and accordingly is fully aware of
all matters pertaining thereto.

6.2   Limitation on Warranty and Indemnity Claims

6.2.1   The Trust’s aggregate liability arising out of the indemnity provided in
clause 6.1.4 will not exceed an amount equal to the Equity Purchase Price.  
6.2.2   In the absence of fraud on the part of the Trust or Gerrit Van Zyl, and
save where a number of Equity Warranty claims arise out of the same event or
series of events or out of the same subject matter or cause of action, the Trust
shall be under no liability in respect of an indemnity provided for in clause
6.1.4 unless the amount of the relevant Equity Warranty claim in respect of such
loss, costs, claims, demands, liabilities, damage or expense giving rise to an
indemnity claim, or the accumulated aggregate amount of all relevant claims made
prior thereto, exceed
R50 000,00 (fifty thousand Rand), following which the excess amount of such
accumulated claims and all future claims against the Trust shall be recoverable
as provided for in this Agreement.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

17



--------------------------------------------------------------------------------



 



6.2.3   Unique shall, notwithstanding the provisions of clause 25.8, not be
entitled to damages whether for breach of Equity Warranty or otherwise, or to
indemnification for a breach with respect to an Equity Warranty under clause
6.1.4 in the event that:

6.2.3.1   a claim for damages or indemnification is not made in writing within
18 (eighteen) months after the Signature Date; and/or   6.2.3.2   arbitration
proceedings in connection with any claim for damages or indemnification are not
initiated (by way of the delivery of an arbitration notice as contemplated in
clause 25) within 12 (twelve) months of the relevant claim being rejected by the
Trust in writing.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

18



--------------------------------------------------------------------------------



 



PART “B”
SALE OF BUSINESS

7.   CONDITION TO SALE OF BUSINESS

7.1   The rights and obligations of the Parties under this Part “B” only are
subject to and conditional upon the fulfilment of the obligations of the Parties
set out in Part “A” and clause 20.1 hereof.   7.2   If the condition contained
in clause 7.1 is:

7.2.1   not fulfilled, then the provisions of this Part “B” which are suspended
shall not take effect unless otherwise agreed in writing by the Parties. None of
the Parties shall have any claim against any of the other Parties arising out of
or in relation to the non-fulfilment of such condition unless such
non-fulfilment arises as a result of a breach of the provisions of clause 2.3 or
clause 20.1.   7.2.2   fulfilled, then all the provisions of this Part “B” which
were suspended in terms of clause 7.1 shall also take effect and become
operative, and the whole of this Part “B” shall accordingly become
unconditional.

8.   PURCHASE CONSIDERATION FOR THE BUSINESS

8.1   The cash consideration payable by Renttech to Plant Rental (in addition to
the assumption of the Sale Liabilities as provided for in clause 12.1 below) for
and in respect of the acquisition of the Business shall be the Business Purchase
Price, apportioned as follows:

8.1.1   As to the Movable Assets and Trade Inventory: R13 963 120,96;   8.1.2  
As to the Accounts Receivable and Pre-Payments: R17 533 044,73;


 
Plant Rental Sale Agt-Execution Version
09/03/2006

19



--------------------------------------------------------------------------------



 



8.1.3   As to the Cash, the face value in the bank accounts and on hand at the
Effective Date;   8.1.4   As to the Sale Liabilities, the amounts reflected in
the Agreement Accounts, provided that if, after deducting the Sale Liabilities
from the aggregate amounts provided for in clauses 8.1.1 to 8.1.3, the total
figure reached is

8.1.4.1   in excess of the Business Purchase Price, then the excess between the
Business Purchase Price and the total so calculated shall be deemed to have
increased the value of the Sale Liabilities to that extent; or   8.1.4.2   less
than the Business Purchase Price, then the value of the Sale Liabilities shall
be reduced so that the balance equals the Business Purchase Price.

8.2   The Parties record that no amount of the Purchase Consideration has been
allocated in respect of the Contract Rights, the Intellectual Property, the
Goodwill and the Intellectual Property Rights, which are acquired by Renttech in
terms hereof for no additional consideration.

9.   VALUE ADDED TAX

9.1   Renttech and Plant Rental hereby reciprocally warrant to each other that
they were on the Effective Date and will on the Completion Date be duly
registered as VAT vendors, and it is agreed between them that:

9.1.1   the Business is an enterprise capable of separate operation;   9.1.2  
the Business Assets constitute all of the assets necessary for the carrying on
of the Business;   9.1.3   the Business was on the Effective Date and will on
the Completion Date be an income earning activity; and

 
Plant Rental Sale Agt-Execution Version
09/03/2006

20



--------------------------------------------------------------------------------



 



9.1.4   the Business is being sold as a going concern,

    and accordingly, the sale provided for herein falls within the ambit of
Section 11(1)(e) of the VAT Act, and therefore VAT is payable on, and has been
included in, the consideration payable by Renttech to Plant Rental for and in
respect of the acquisition of the Business at the rate of zero percent. In this
regard, Plant Rental shall, on the Completion Date and to the extent applicable,
furnish an appropriate tax invoice (on a zero rated basis) to Renttech.   9.2  
If the Commissioner for the South African Revenue Service, rules that VAT is
payable in respect of the sale of the Business or the Business Assets (or any
part thereof) pursuant to this Agreement, at a rate exceeding zero percent, then
Renttech shall pay any such VAT which is so payable against the delivery by
Plant Rental to Renttech of a tax invoice in respect thereof.

10.   PAYMENT AND INTERIM PERIOD TRADING

10.1   The Business Purchase Price shall be paid by Renttech to Plant Rental on
the Completion Date in South African Rand, by way of electronic transfer, free
of exchange, deduction or set-off directly into the following trust account:-  
    Account Holder: UNIQUE WELDING ALLOYS RUSTENBURG (PTY) LTD       Bank: NED
Bank       Branch: [ILLEGIBLE]       Account No: 1288 — 113978       Branch
Code: 128842   10.2   Any amounts due and owing by Renttech to Plant Rental in
terms of this Agreement which are not paid on the due date thereof shall attract
interest at Prime from the due date to the date of payment.   10.3  
Notwithstanding any retroactive term/s, condition/s or provision/s of this
Agreement, but at all times subject to the provisions of clause 12.1, the
Parties record and agree that:-

 
Plant Rental Sale Agt-Execution Version
09/03/2006

21



--------------------------------------------------------------------------------



 



10.3.1   The income and expenditure of the Business for the Interim Period
shall, by operation of law, accrue to and be incurred by Plant Rental, who shall
account to Renttech for the profit and loss of the Business in the Interim
Period;   10.3.2   The Parties have agreed that the Interim Period Profit shall
be paid to Renttech; and   10.3.3   Plant Rental shall be entitled and obliged
to account for the Interim Period Profit but shall not be liable for the income
tax (if any) payable thereon insofar as such profit remains in the Business as
at the Completion Date.

11.   THE INTERIM PERIOD       Plant Rental warrants and undertakes to Renttech
that save as provided for to the contrary in this Agreement, during the Interim
Period, to the extent that it is within its power and control, and save as
expressly otherwise provided for in the Crous Agreement:

11.1   the Business will continue in the ordinary and regular course;   11.2  
Plant Rental will continue to trade in accordance with the trading style
presently adopted by it, unless otherwise agreed by the Parties;   11.3   there
will be no material adverse change in Plant Rental’s financial position;   11.4
  no person shall be granted any right, title, interest or option to acquire any
shares in the share capital of Plant Rental whether issued or unissued;   11.5  
Plant Rental will not enter into any transaction or bind themselves to any
agreements or arrangements save in the ordinary and regular course of conduct of
the Business;   11.6   Plant Rental will not incur or become committed to incur
any capital expenditure in excess of R100 000,00 (one hundred thousand Rand)
otherwise than in the ordinary course of the Business;

 
Plant Rental Sale Agt-Execution Version
09/03/2006

22



--------------------------------------------------------------------------------



 



11.7   Plant Rental will not incur any debt in excess of the ordinary business
requirements of Plant Rental;   11.8   Plant Rental will not do or omit to do
anything which will:

11.8.1   materially prejudice the continued goodwill of the Business; and/or  
11.8.2   reduce the scope of the Business.

12.   LIABILITIES AND INDEMNITY

12.1   The sale of the Business provided for herein encompasses the assumption
by Renttech of the Sale Liabilities, and Renttech hereby undertakes to duly
perform or discharge (as the case may be) the Sale Liabilities timeously and
hereby indemnifies Plant Rental and holds Plant Rental harmless in respect of
all loss/es, costs, claims, demands and liabilities that may be made against
and/or suffered by Plant Rental in respect of the Sale Liabilities.   12.2  
Without limiting the provisions of clause 12.1:

12.2.1   Renttech shall, forthwith after the Completion Date but with effect
from the Effective Date, take all such steps and do all such things as may be
reasonable and open to it to procure the release of Plant Rental from all
guarantees, the details of which are furnished to Renttech in writing by the
Completion Date (the Parties recording, however, for the avoidance of doubt,
that Renttech shall not be obliged to prematurely extinguish the underlying
liability in order to secure such release);   12.2.2   to the extent that, and
for so long as, Renttech does not or is not able to procure the release of Plant
Rental from such guarantees as aforesaid, Renttech hereby indemnifies Plant
Rental and holds Plant Rental harmless in respect of all loss/es, costs, claims,
demands and liabilities that may be made against and/or suffered by Plant Rental
in respect of or arising from the guarantees; and

 
Plant Rental Sale Agt-Execution Version
09/03/2006

23



--------------------------------------------------------------------------------



 



12.2.3   Renttech undertakes in favour of Plant Rental, that forthwith upon
receipt by Renttech of Plant Rental’s written notification that a claim has been
made by a third party against Plant Rental in respect of or arising from any
guarantee, Renttech shall effect payment to Plant Rental (or to the third party
concerned, at the discretion of Renttech) of any amount so claimed, as recorded
in such written notification.

13.   EMPLOYEES

13.1   Transfer of Employment

13.1.1   The sale of the Business, as provided for in the Sale Agreement,
results in the automatic transfer of the Employees’ employment, from Plant
Rental to Renttech, as contemplated in Section 197(2) of the LRA.   13.1.2  
Given that the conditions of employment of the Employees are not determined by a
Collective Agreement and further given the absence of an agreement as
contemplated in Section 197(6) of the LRA, and in accordance with Section 197(2)
of the LRA:

13.1.2.1   Renttech is automatically substituted in the place of Plant Rental in
respect of all contracts of employment with the Employees in existence before
the date of transfer;   13.1.2.2   all rights and obligations between Plant
Rental and each Employee at the time of the transfer continue in force as if
they had been rights and obligations between Renttech and each such Employee;  
13.1.2.3   anything done before the transfer by or in relation to Plant Rental
is considered, for the purpose of Section 197 of the LRA, to have been done by
or in relation to Renttech; and

 
Plant Rental Sale Agt-Execution Version
09/03/2006

24



--------------------------------------------------------------------------------



 



13.1.2.4   the transfer does not interrupt the Employees’ continuity of
employment, and each Employee’s contract of employment continues with Renttech
as if with Plant Rental.

13.1.3   Plant Rental undertakes to comply with the provisions of
Section 197(7)(c) of the LRA prior to the Completion Date.

13.2   Assumption of Employee Liabilities

13.2.1   Renttech hereby assumes the liability for, and hereby undertakes to
discharge the Employee Liabilities if, as and when (as the case may be) the
relevant liability/ies fall/s due for payment.   13.2.2   Renttech hereby
indemnifies Plant Rental and holds it harmless in respect of all loss/es, costs,
claims, demands and liabilities that may be made against and/or suffered by
Plant Rental in respect of or in connection with the Employee Liabilities,
provided that the Parties shall be jointly and severally liable to the employees
themselves in respect of any such claims arising prior to the Effective Date in
accordance with the provisions of Section 197(9) of the LRA.

13.3   Medical Aid and Pension/ Provident Funds       It is recorded that the
Employees will remain and continue to belong to the same pension and/or
provident funds and medical aids as they belong to as at the Effective Date,
save that the obligations of Plant Rental in relation to such funds and medical
aids shall be assumed in full by Renttech with effect from the Effective Date.

14.   SECTION 34 NOTICE

14.1   The Parties agree that notice of the sale of the Business will not be
published as contemplated in Section 34 of the Insolvency Act, 24 of 1936.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

25



--------------------------------------------------------------------------------



 



14.2   Unique undertakes that it shall not pass a resolution for the voluntary
winding up of Plant Rental for a period of at least 6 months after the
Completion Date.

15.   CESSION, TRANSFER, POSSESSION, OWNERSHIP, RISK AND BENEFIT

15.1   On the Completion Date but with effect from the Effective Date, Plant
Rental shall be deemed to have given and Renttech shall have taken transfer and
ownership in and to the Business Assets, to Renttech, and Plant Rental shall:

15.1.1   deliver, and to the extent necessary procure the delivery of, the
Business Assets, and generally place Renttech in possession of the Business;  
15.1.2   be deemed, and as between the Parties inter se, to:-

15.1.2.1   have ceded, delegated and transferred to Renttech, with effect from
the Effective Date:

15.1.2.1.1   subject to the provisions of clause 17, the Contract Rights and the
Contract Obligations;   15.1.2.1.2   all of its right, title and interest in and
to the Accounts Receivable, the Business Information, the Goodwill, the Movable
Assets and the Trade Inventory; and   15.1.2.1.3   the Intellectual Property
Rights,

    which cession, delegation and transfer Renttech is hereby deemed to have
accepted from the Effective Date;   15.1.2.2   have been in possession of the
Business in the Interim Period for and on behalf of Renttech and Renttech shall
be entitled to the economic benefits and shall bear the risks attendant upon
such trading during the Interim Period (and for the avoidance of doubt the
Parties record that Plant Rental shall have conducted the

 
Plant Rental Sale Agt-Execution Version
09/03/2006

26



--------------------------------------------------------------------------------



 



    Business, during the Interim Period, for no additional consideration

15.2   Plant Rental undertakes to procure that all amounts received by it in
respect of the Accounts Receivable, if any, after the Effective Date will be
paid to Renttech within 7 (seven) Business Days of receipt of such payment.

16.   RETENTION OF RECORDS

16.1   Renttech undertakes that it shall retain the Records for such period as
Plant Rental would lawfully have been required to retain such Records and in any
event for a period of at least 3 (three) years from the date of each such
Record. Plant Rental’s agents or administrative personnel shall have reasonable
rights of access to the Records in order for Plant Rental to comply with the
obligations in terms of the Act (or any other relevant legislation) and to
exercise its rights or comply with its obligations in terms of this Agreement.
Renttech shall use reasonable endeavours to advise Plant Rental and Thermadyne
Industries in the event that any third party seeks or requires access to the
Records for the purpose of any pending or intended litigation, proceedings or
investigation involving Plant Rental, provided, however, that:

16.1.1   Plant Rental shall have no claim against Renttech should it fail to
give such notice innocently or negligently; and   16.1.2   Renttech shall not
provide such access where it is not compelled to do so.

16.2   The provisions of clause 16.1 shall apply mutatis mutandis in relation to
all records retained by Plant Rental.

Plant Rental Sale Agt- Execution Version
09/03/2006

27



--------------------------------------------------------------------------------



 



17.   THE CONTRACTS

17.1   Plant Rental shall:

17.1.1   cede and delegate to Renttech, with effect from the Effective Date, all
of Plant Rental’s rights and all of its obligations under every Contract which
is still in force at that date; and Renttech shall be obliged to accept the
cession and delegation of all those rights and obligations under each such
Contract.   17.1.2   cede and delegate all rights and obligations to the Bank
Accounts;   17.1.3   with effect from the Effective Date, cede and delegate all
rights and obligations arising out of or in terms of all existing leases in
respect of the Premises to Renttech; and   17.1.4   procure the cession,
assignment and transfer of all of its rights, title and interest in and to its
telephone lines, domain names (including the e-mail address “Thermadynerental”)
and telefax lines to Renttech, which shall be entitled to use same in accordance
with the provisions of clause 24.

17.2   Plant Rental shall be obliged to enter into all such agreements and sign
all such documents and do all such things as may reasonably be required of it to
give effect to the provisions of this clause 17.1.   17.3   Without derogating
from clause 12.1, Renttech hereby:

17.3.1   undertakes to duly and properly carry out, perform and complete the
Contract Obligations; and   17.3.2   indemnifies Plant Rental and agrees to hold
Plant Rental harmless against and in respect of all actions, proceedings, costs,
damages, claims and demands in respect of any failure on the part of Renttech,
to carry out, perform and complete the Contract Obligations.

Plant Rental Sale Agt- Execution Version
09/03/2006

28



--------------------------------------------------------------------------------



 



17.4   To the extent that the consent of the other contracting parties under the
Contracts is required, to the assignment by Plant Rental to Renttech of Plant
Rental’s rights and obligations thereunder, the Parties undertake to use all
reasonable endeavours to procure such consent/s. To the extent that the Parties
are unable to, or do not obtain the consent of any other contracting parties as
aforesaid (and save to the extent as may be expressly provided for to the
contrary in this Agreement and/or prohibited by operation of law), then they
hereby agree that, with effect from the Effective Date, they will procure, as
between them, that the rights and obligations under any such contracts shall be
operated for the benefit and account of Renttech.   17.5   Plant Rental has made
the Pre-Payments. Renttech shall be entitled to receive the benefits of any such
Pre-payments as part of the purchase price paid by it to Plant Rental as
provided for in clause 8.

18.   WARRANTIES : SALE OF BUSINESS

18.1   Warranties

18.1.1   Plant Rental, Unique and Thermadyne Industries, jointly and severally
bind themselves to Renttech in accordance with the Business Warranties.   18.1.2
  Plant Rental, Unique and Thermadyne Industries acknowledge that Renttech is
entering into this Agreement in sole reliance upon the Business Warranties given
to Renttech on the basis that such Business Warranties were correct as at the
Effective Date and will be correct as at the Signature Date, and the Completion
Date. All the Business Warranties given in terms of this Agreement shall be
deemed to be material.   13.1.3   Each Business Warranty given by Plant Rental,
Unique and Thermadyne Industries in terms of this Agreement:

18.1.3.1   shall be a separate warranty and shall in no way be restricted or
limited by the provisions of any other Business Warranty; and

Plant Rental Sale Agt- Execution Version
09/03/2006

29



--------------------------------------------------------------------------------



 



18.1.3.2   shall, unless otherwise expressly stated, be a continuing warranty
applying as at the Signature Date and the Effective Date and the Completion Date
and shall continue and remain in force notwithstanding the completion of the
matters provided for in this Agreement.

18.1.4   Save as provided for elsewhere in this Agreement, the Business Assets
and generally the Business are sold by Plant Rental to Renttech voetstoots and
no other warranties, whether express or implied, are given in respect thereof.  
18.1.5   Plant Rental, Unique and Thermadyne Industries jointly and severally
hereby indemnify Renttech and undertake to hold Renttech harmless against all
loss, costs, claims, demands, liabilities, damage or expense which Renttech may
suffer or incur as a result of or in relation to the breach of any Business
Warranty.   18.1.6   Without limiting the provisions of clause 18.1.2, Renttech
acknowledges, save as set out to the contrary in the Business Warranties, the
Movable Assets are second-hand and that no warranties, express or implied, are
given as to the quality and/or condition thereof and that no warranties, express
or implied, are given and no representations are made by Plant Rental in respect
thereof.

18.2   Limitation on Warranty and Indemnity Claims

18.2.1   Plant Rental, Unique and Thermadyne’s joint and several aggregate
liability arising out of the indemnity provided for in clause 18.1.5 will not
exceed an amount equal to the Business Purchase Price.   18.2.2   In the absence
of fraud on the part of Plant Rental, Unique and Thermadyne, and save where a
number of Business Warranty claims arise out of the same event or series of
events or out of the same subject matter or cause of action, Plant Rental,
Unique and Thermadyne shall be under no liability in respect of an indemnity
provided for in clause 18.1.4 unless the amount of the relevant Business
Warranty claim in respect of such loss, costs, claims, demands, liabilities,
damage or expense giving rise to an indemnity claim, or the

Plant Rental Sale Agt- Execution Version
09/03/2006

30



--------------------------------------------------------------------------------



 



    accumulated aggregate amount of all relevant claims made prior thereto,
exceed R50 000,00 (fifty thousand Rand), following which the excess amount of
such accumulated claims and all future claims against Plant Rental, Unique
and/or Thermadyne shall be recoverable as provided for in this Agreement.  
18.2.3   Renttech shall, notwithstanding the provisions of clause 25.8, not be
entitled to damages whether for breach of Business Warranty or otherwise, or to
indemnification for a breach with respect to a Business Warranty under clause
18.1.4 in the event that:

18.2.3.1   a claim for damages or indemnification is not made in writing within
18 (eighteen) months after the Signature Date; and/or   18.2.3.2   arbitration
proceedings in connection with any claim for damages or indemnification are not
initiated (by way of the delivery of an arbitration notice as contemplated in
clause 25) within 12 (twelve) months of the relevant claim being rejected by
Plant Rental, Unique and/or Thermadyne In writing.

19.   GUARANTEE UNDERTAKINGS

19.1   Each of Gerrit Van Zyl and Pieter Malan hereby binds himself, to and in
favour of Plant Rental and Unique, as sureties for and co-principal debtors on a
joint and several basis with Renttech for the due performance by Renttech of its
obligations in terms of and arising from this Agreement.   19.2   Gerrit Van Zyl
and Pieter Malan respectively renounce the benefits of excussion and cession of
action, the full meaning and effect of which they know and understand.   19.3  
Each of Unique and Thermadyne Industries, by their signatures at the foot of
this agreement, bind themselves, jointly and severally and under renunciation of
the legal exceptions of division and excussion, as sureties for and co-principal
debtors in solidum with Plant Rental to Renttech for all the obligations to
Renttech as provided for in this Agreement.

Plant Rental Sale Agt- Execution Version
09/03/2006

31



--------------------------------------------------------------------------------



 



PART “C”
GENERAL PROVISIONS

20.   IMPLEMENTATION AND CLOSING       The Parties shall meet at the offices of
Bowman Gilfillan Inc. situate at 165 West Street Sandton at 12h00 on the
Completion Date, at which meeting:

20.1   the Trust shall deliver to Unique;

20.1.1   the share certificates in relation to the Sale Shares, together with
declarations for the transfer thereof, duly signed by the Trust on a date not
being more than 14 (fourteen) days before the date of delivery and otherwise
complying with the provisions of Plant Rental’s articles of association;  
20.1.2   a written cession in respect of the Sale Claims, signed and dated by
the Trust as cedent, reflecting Unique as cessionary;   20.1.3   the resignation
of Gerrit as a director of Plant Rental;   20.1.4   resolutions, which may be
subject to the implementation of this clause 20, passed by the board of
directors of Plant Rental approving of the following matters:

20.1.4.1   the transfer of the Sale Shares from the Trust to Unique, and
accordingly the registration in Plant Rental’s register of members of Unique as
the holder of those shares;   20.1.4.2   the cession of the Sale Claims from the
Trust to Unique; and   20.1.4.3   accepting the resignation of Gerrit as a
director of Plant Rental and approving the appointment of any other person/s as
directors of Plant Rental.

Plant Rental Sale Agt- Execution Version
09/03/2006

32



--------------------------------------------------------------------------------



 



20.2   Plant Rental shall, immediately after the performance of the obligations
contained in clause 20.1:

20.2.1   sign all and any documents and perform all such acts as may be
necessary or reasonably required by Renttech (with all disbursements incurred in
connection therewith being for the account of Renttech):-

20.2.1.1   to record or perfect the transfer of the Intellectual Property Rights
to Renttech;   20.2.1.2   to transfer ownership of the Business Assets to
Renttech at the Premises and to ensure that the Business and the Business Assets
vest unencumbered in Renttech,   20.2.1.3   and generally to facilitate
completion of the sale of the Business.

20.2.2   transfer and make over to Renttech the Records, the Business
Information and all information in respect of the Intellectual Property.

21.   CANCELLATION OF PRIOR CONTRACT

21.1   Subject to completion of the transactions recorded in this Agreement, the
Prior Contract, including all rights, obligations and restrictions set out
therein, is hereby unconditionally and irrevocably cancelled ab initio, and
shall cease to be of any force or effect.   21.2   This Agreement constitutes a
full and final settlement between the Parties of all claims that any of the
Parties may have against any other Party arising out of the Prior Contract, and
each Party hereby indemnifies the others and holds the other Parties harmless in
respect of any claim by that Party to or arising out of or in connection with
the Prior Contract.

Plant Rental Sale Agt- Execution Version
09/03/2006

33



--------------------------------------------------------------------------------



 



22.   CONFIDENTIALITY       None of the Parties shall make any public
announcement or statement about this Agreement or its contents without first
having obtained the other Parties prior written consent to the public
announcement or statement and to its contents, provided that such consent may
not be unreasonably withheld or delayed.   23.   COMPETING AND CONFLICTING
INTERESTS

23.1   Plant Rental, Unique and Thermadyne Industries hereby undertake and agree
that none of them will:

23.1.1   for a period of 3 (three) years from the Completion Date (“the
Restraint Period”) and within the Republic of South Africa, either jointly or
alone or together with, or as agent for any person, firm, company or association
whatsoever, directly or indirectly, be interested in any way (and whether as
proprietor, partner, shareholder, financier, adviser, consultant, service
provider, contractor or otherwise) in any business which competes to a material
extent with the Business, other than any such business or interests that may be
carried out in conjunction with and with the approval of Renttech;   23.1.2   at
any time during the Restraint Period, either for its own account or for any
other person, firm or corporation, directly or indirectly, canvas or solicit
business, in competition with the Business from any person, firm or corporation,
which is, at any time during the Restraint Period, or shall have been during the
period of twelve months preceding the Completion Date, a client of or customer
of or in the habit of dealing with Plant Rental

23.2   Similarly, none of Renttech or Gerrit Van Zyl or Pieter Malan will:

23.2.1   for the Restraint Period and within the Republic of South Africa,
either jointly or alone or together with, or as agent for any person, firm,
company or association whatsoever, directly or indirectly, be interested in any
way (and whether as proprietor, partner, shareholder, financier, adviser,
consultant, service provider, contractor or otherwise) in any business which
competes to

Plant Rental Sale Agt- Execution Version
09/03/2006

34



--------------------------------------------------------------------------------



 



    a material extent with the welding products distribution business (“the
Distribution Business”) conducted by Unique and/or Maxweld as at the Effective
Date, other than any such business or interests that may be carried out in
conjunction with and with the approval of Unique, provided that Renttech shall
not be precluded from distributing any of the products and consumabies used in
connection with the Business in the ordinary course, or from acting as a
distributor for Unique and/or Maxweid and/or Thermadyne Industries’ products to
the extent that it may be applicable as at the Effective Date. Renttech shall
furthermore be entitled to import any products for its own use in relation to
the assets which it hires out;   23.2.2   at any time during the Restraint
Period, either for its own account or for any other person, firm or corporation,
directly or indirectly, canvas or solicit business, in competition with the
Distribution Business from any person, firm or corporation, which is, at any
time during the Restraint Period, or shall have been during the period of twelve
months preceding the Completion Date, a client of or customer of or in the habit
of dealing with Unique and/or Maxweld.

23.3   Any act or omission which, if it were an act or omission of:

23.3.1   Plant Rental, Unique or Thermadyne would constitute a breach of the
undertakings in clause 23.1 on the part of any of them; or   23.3.2   Renttech
or Gerrit Van Zyl or Pieter Malan would constitute a breach of the undertakings
in clause 23.2, on the part of any of them,

    shall be deemed to be such an act or omission for which the relevant Party
is responsible if done or omitted by any body corporate or unincorporated
(whether constituted at the date of this agreement or not) which is controlled
wholly or mainly or directly or indirectly in any manner by that Party, or by
any person or persons who controls or control that Party, or by any such body
which itself controls that Party wholly or mainly or directly or indirectly in
any manner, or which is controlled wholly or mainly or directly or indirectly by
a person or persons and/or a body or bodies corporate or unincorporated who or
which controls or control that Party wholly or mainly or directly or indirectly.

Plant Rental Sale Agt- Execution Version
09/03/2006

35



--------------------------------------------------------------------------------



 



23.4   The Parties acknowledge that:

23.4.1   the Business Purchase Price constitutes and includes sufficient
consideration payable for the restraint undertakings furnished in clause 23.1;  
23.4.2   the Equity Purchase Price constitutes and includes sufficient
consideration payable for the restraint undertakings furnished in clause 23.2;  
23.4.3   the undertaking and restraints in this clause 23 are fair and
reasonable and necessary to protect the direct and indirect proprietary rights
and interests of the Parties.

24.   TRADING NAME       The Parties record that simultaneously with the
signature by the Parties of this Agreement, Thermadyne Industries and Renttech
have entered into an “Intellectual Property Licence Agreement” in the terms set
out in Annexure “G” hereto and in terms of which Thermadyne Industries has
licensed Renttech to use the name “Thermadyne” in conjunction with the name
“Plant Rental” for a period of 3 (three) years with an option for a further
three years thereafter.   25.   GOVERNING LAW AND DISPUTE RESOLUTION

25.1   The Parties agree that this Agreement shall be governed by and
interpreted in accordance with the Laws of the Republic of South Africa
(notwithstanding any conflict of law principles which may apply).   25.2   Any
dispute (“a dispute”) between any of the Parties arising in connection with this
Agreement or the subject matter hereof shall be submitted to and determined by
arbitration in accordance with this clause 25. For the purpose hereof the term
“dispute” shall be interpreted in the widest sense and shall include any dispute
or difference in connection with or in respect of the conclusion or existence of
this Agreement, the carrying into effect of this Agreement, the interpretation
or application of the provisions of this Agreement, the Parties’ respective
rights and/or

Plant Rental Sale Agt- Execution Version
09/03/2006

36



--------------------------------------------------------------------------------



 



obligations in terms of and/or arising out of this Agreement and/or the
validity, enforceability, rectification, termination or cancellation, whether in
whole or in part, of this Agreement.

25.3   Any Party (“the Referring Party”) shall be entitled to refer a dispute to
arbitration in terms of this clause 25 by notifying the other Parties in writing
of its intention to do so (“the Arbitration Notice”). The Arbitration Notice
shall include the names of not less then 3 (Three) natural persons whom the
Referring Party proposes for appointment as arbitrator.   25.4   Should the
Parties fail to agree to an Arbitrator within 5 (Five) Business Days of the
Arbitration Notice, the arbitrator shall be appointed, at the written request of
any Party (which request shall be copied to the other Parties), by the Chairman
for the time being of the Johannesburg Bar Council (or its successor); subject
to the proviso that the Arbitrator so appointed by the said Chairman shall be a
practicing Senior Counsel or Practicing Attorney of at least 10 years standing
or a retired judge.   25.5   Unless otherwise expressly agreed by the Parties in
writing:

25.5.1   the arbitration proceedings shall be held at Sandton, Republic of South
Africa and shall be conducted under the Standard Rules of the Association of
Arbitrators (“the Arbitration Rules”);   25.5.2   the Arbitrator shall be
entitled, on the written application of any Party at anytime (provided only that
such Party is then a party to the proceedings), to be made in a manner
acceptable to the Arbitrator, to amend the Arbitration Rules and/or any time
period provided for therein or to supplement the Arbitration Rules in the
interests of resolving the dispute effectively, efficiently and economically
(but provided that no such amendment or supplemental rule shall operate
retrospectively);   25.5.3   the arbitration proceedings shall be conducted as
expeditiously as possible but the time periods provided for in Section 23(a) of
the Arbitration Act 42 of 1965 (as amended) (“the Arbitration Act”) shall not
apply thereto;



 
Plant Rental Sale Agt-Execution Version
09/03/2006

37



--------------------------------------------------------------------------------



 



25.5.4   the decision of the Arbitrator shall be final and binding and there
shall be no right of appeal (notwithstanding the provisions of the Arbitration
Rules); and   25.5.5   the Arbitrator shall be entitled to determine his own
jurisdiction and shall be entitled, mero motu, to raise matters mutatis mutandis
as if the dispute was being heard before a Judge in the High Court of South
Africa (Transvaal Provincial Division).

25.6   The provisions of this clause 25 shall prevail to the extent of there
being any conflict between the Arbitration Rules and this clause 25.   25.7  
Subject to the other Provisions of this clause 25, the arbitration proceedings
contemplated herein shall be held in accordance with the provisions of the
Arbitration Act.   25.8   Without detracting from the effect (if any) of any
other act taken by any Party which may affect the issue of prescription, the
Parties irrevocably agree and acknowledge that the Arbitration Notice shall
interrupt prescription and shall be deemed to constitute the service of a
process for the purpose of interrupting prescription in terms of Section 13 of
the Prescription Act No. 68 of 1969 (or, as the case may be, the corresponding
provision in any amendment thereto or in any replacement legislation).   25.9  
The provisions of this clause 25:-

25.9.1   constitute an irrevocable consent by the Parties to the arbitration
proceedings provided for herein and none of the Parties shall be entitled to
withdraw from the provisions of this clause or claim at any such proceedings
that it is not bound by this clause or such proceedings;   25.9.2   are
severable from the rest of this Agreement and shall remain in effect despite the
termination, cancellation, invalidity or alleged invalidity of this Agreement
for any reason whatsoever.

25.10   Nothing in this clause 25 shall preclude any Party from seeking interim
and/or final or other urgent relief from a Court of competent jurisdiction and
to this end the

 
Plant Rental Sale Agt-Execution Version
09/03/2006

38



--------------------------------------------------------------------------------



 



Parties hereby consent to the jurisdiction of the High Court of South Africa
(Witwatersrand Local Division).

26.   BREACH   26.1   Subject to the provisions of clause 24, if any Party
breaches any material provision or term of this Agreement and fails to remedy
such breach within 10 (ten) days of giving of written notice requiring it to do
so (or if it is not reasonably possible to remedy the breach within 10
(ten) days, within such further period of time as may be reasonable in the
circumstances) then the aggrieved Party shall be entitled without notice, in
addition to any other remedy available to it at law or under this Agreement,
including obtaining an interdict, to cancel this Agreement or to claim specific
performance of any obligation whether or not the due date for performance has
arrived, in either event without prejudice to the aggrieved Party’s right to
claim damages.   26.2   Notwithstanding anything to the contrary contained in
this Agreement, no Party shall be entitled to cancel this Agreement on the
grounds of a breach of a term of this Agreement or on the grounds of a breach of
a warranty, unless it is a material breach of such term / warranty going to the
root of this Agreement, and:

26.2.1   an award of damages shall not serve to compensate the aggrieved Party;
or   26.2.2   such damages are not paid to the aggrieved Party within 14
(fourteen) days of the final determination thereof (whether such determination
is by way of written agreement between the Parties or by way of an order by a
court of competent jurisdiction or an award pursuant to the arbitration
provisions provided for in clause 25).

26.3   Notwithstanding anything to the contrary, no Party shall be liable to any
other for consequential, indirect, incidental or contingent damages arising out
of a breach of this Agreement or negligence on its/their part or any cause
whatsoever.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

39



--------------------------------------------------------------------------------



 



27.   DOMICILIUM CITANDI ET EXECUTANDI

27.1   The Parties choose as their domicilia citandi et executandi for all
purposes under this Agreement, whether in respect of court process, notices or
other documents or communications of whatsoever nature, the following addresses:

27.1.1   The Trust and Gerrit van Zyl and Pieter Malan:

16 Linneceon Villa
De Rouwe Street
Beyerspark
Boksburg
1459
Attention: Mr Hendrik Gert van Zyl
Telefax No: (011) 824 0429

27.1.2   Unique:

9 First Street
Boksburg North
Boksburg
1459
Attention: James Lourens
Telefax Number: (011) 917 8580

27.1.3   Renttech:

As per clause 27.1.1
with a copy to Blumenthal Attorneys on telefax (011)
887-2699

27.1.4   Plant Rental:

1 Manchester Road
Wadeville
Germiston
1422
 
Plant Rental Sale Agt-Execution Version
09/03/2006

40



--------------------------------------------------------------------------------



 



Attention: Gerrit Van Zyl
Telefax Number: (011) 824-0429

27.1.5   Thermadyne Industries:

Suite 300,
16052 Swingley Ridge Road,
St Louis,
Missouri
63017
United States of America
Attention: the CEO and the General Counsel
Telefax No: (091) 728 3010

27.2   Any notice or communication required or permitted to be given in terms of
this Agreement shall be valid and effective only if in writing but it shall be
competent to give notice by telefax.   27.3   Any Party may by notice to the
other Parties change the physical address chosen as its domicilium citandi et
executandi to another physical address in South Africa or its telefax number,
provided that the change shall become effective vis-a-vis that addressee on the
7th (seventh) Business Day from the presumed receipt of the notice by the
addressee.   27.4   Any notice to a Party:

27.4.1   sent by prepaid registered post (by airmail if appropriate) in a
correctly addressed envelope to it at its domicilium citandi et executandi shall
be presumed to have been received on the 7th (seventh) Business Day after
posting (unless the contrary is proved);   27.4.2   delivered by hand to a
responsible person during ordinary business hours at its domicilium citandi et
executandi shall be presumed, until the contrary is proved, to have been
received on the day of delivery; or

 
Plant Rental Sale Agt-Execution Version
09/03/2006

41



--------------------------------------------------------------------------------



 



27.4.3   sent by telefax to its chosen telefax number stipulated in clause 27.1,
shall be presumed to have been received on the first Business day following the
date of despatch and confirmed transmission (unless the contrary is proved).

27.5   Notwithstanding anything to the contrary herein contained a written
notice or communication actually received by a Party shall be an adequate
written notice or communication to it notwithstanding that it was not sent to or
delivered at its chosen domicilium citandi et executandi.   28.   GENERAL   28.1
  Remedies       No remedy conferred by this Agreement is intended to be
exclusive of any other remedy which is otherwise available under South African
law. Each remedy shall be cumulative and in addition to every other remedy given
under this Agreement or under any existing or future law. The election of any
one or more remedy by any of the Parties shall not constitute a waiver by such
Party of the right to pursue any other remedy.   28.2   Severance       If any
provision of this Agreement, which is not material to its efficacy as a whole,
is rendered void, illegal or unenforceable in any respect under any law, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the Parties shall endeavour in good
faith to agree an alternative provision to the void, illegal or unenforceable
provision.   28.3   Survival of Rights, Duties and Obligations       Termination
of this Agreement for any cause shall not release a Party from any liability
which at the time of termination has already accrued to such Party or which
thereafter may accrue in respect of any act or omission prior to such
termination.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

42



--------------------------------------------------------------------------------



 



28.4   Entire Agreement       This Agreement (including its appendices) contains
the entire agreement between the Parties and supersedes any prior written or
oral agreement between them in relation to the subject matter hereof. Save as
expressly provided for in this Agreement, no Party shall have any claim or right
arising from any undertaking, representation or warranty not included in this
Agreement.   28.5   Non-variation or cancellation       Save as otherwise
expressly provided, no agreement to amend, add to or otherwise vary or waive any
of the provisions of this Agreement or to consensually cancel or terminate it
shall be effective unless made in writing and duly signed by the Parties or on
their behalf by their duly authorised agents.   28.6   No waiver       No
extension of time or waiver or relaxation of any of the provisions or terms of
this Agreement or any agreement, bill of exchange or other document issued or
executed pursuant to or in terms of this Agreement, shall operate as an estoppel
against any Party in respect of its rights under this Agreement, nor shall it
operate so as to preclude such Party thereafter from exercising its rights
strictly in accordance with this Agreement.   28.7   Assignment       Save as
otherwise expressly provided in this Agreement, no Party may cede or delegate
this Agreement or any of its rights and obligations under it without the prior
written consent of all the other parties.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

43



--------------------------------------------------------------------------------



 



28.8   Further Assurance       Each Party shall co-operate with the other
Parties and execute and deliver to the other Parties such other instruments and
documents and take such other actions as may be reasonably requested from time
to time in order to carry out, evidence and confirm their rights and the
intended purpose of this Agreement.   28.9   Successors Bound       This
Agreement shall be binding on and shall inure for the benefit of the successors
and permitted assigns and personal representatives (as the case may be) of each
of the Parties.   28.10   Counterparts       This Agreement may be signed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument. Any Party may enter into this Agreement by signing any such
counterpart.

29.   COSTS       Each Party shall pay its own costs incurred in the negotiation
and preparation of this Agreement.

(Note: The remainder of this page is intentionally blank)
 
Plant Rental Sale Agt-Execution Version
09/03/2006

44



--------------------------------------------------------------------------------



 



              SIGNED at Sandton   on 09 March 2006.    
 
           
 
      THE HG AND A VAN ZYL    
 
      FAMILIE TRUST    
 
                /s/ H. G. Van ZYL              
 
  Signatory:   H. G. Van ZYL    
 
  Capacity:   Trustee    
 
  Authority:   Resolution    
 
                     
 
  Signatory:        
 
  Capacity:   Trustee    
 
  Authority:        
 
                     
 
  Signatory:        
 
  Capacity:   Trustee    
 
  Authority:        
 
            SIGNED at Sandton   on 09 March 2006.    
 
           
 
      HENDRIK GERT VAN ZYL    
 
                /s/ [ILLEGIBLE]              

 
Plant Rental Sale Agt-Execution Version
09/03/2006

45



--------------------------------------------------------------------------------



 



              SIGNED at Sandton   on 8 March 2006.    
 
           
 
  For:   THERMADYNE SOUTH
AFRICA (PROPRIETARY) LIMITED    
 
                /s/ Justin Bothner              
 
  Signatory:   Justin Bothner    
 
  Capacity:   Designated Nominee    
 
  Authority:   Resolution    
 
            SIGNED at Sandton   on 9 March 2006.    
 
           
 
  For:   RENTTECH S.A.    
 
      (PROPRIETARY) LIMITED    
 
                /s/ Justin Bothner              
 
  Signatory:   Justin Bothner    
 
  Capacity:   Designated Nominee    
 
  Authority:   Resolution    
 
            SIGNED at Sandton   on 9 March 2006.    
 
           
 
  For:   UNIQUE WELDING ALLOYS    
 
      RUSTENBURG    
 
      (PROPRIETARY) LIMITED    
 
                /s/ Justin Bothner              
 
  Signatory:   Justin Bothner    
 
  Capacity:   Designated Nominee    
 
  Authority:   Resolution    

 
Plant Rental Sale Agt-Execution Version
09/03/2006

46



--------------------------------------------------------------------------------



 



              SIGNED at Sandton   on 9 March 2006.    
 
           
 
  For:   THERMADYNE INDUSTRIES INC.    
 
                /s/ Justin Bothner              
 
  Signatory:   Justin Bothner    
 
  Capacity:   Designated Nominee    
 
  Authority:   Resolution    
 
            SIGNED at Sandton   on 9th March 2006.    
 
           
 
    PIETER MALAN    
 
                /s/ [ILLEGIBLE]              

 
Plant Rental Sale Agt-Execution Version
09/03/2006

47



--------------------------------------------------------------------------------



 



ANNEXURE “A”
SALE OF SALE EQUITY WARRANTY SCHEDULE
The Trust and Gerrit jointly and severally hereby warrant and represent to
Unique on the basis set out in clause 6 of the Agreement, as follows:

1.   Regulatory Matters, Shares, Sale Claims and Shareholding

1.1   The Trust has the requisite power and authority to execute, deliver and
perform its obligations in terms of this Agreement and is duly authorised to
execute this Agreement.   1.2   The Trust is, and will, as at the Signature Date
and the Effective Date and Completion Date, be entitled to give free and
unencumbered title in and to the Sale Shares and the Sale Claims to Unique.  
1.3   Save as provided for to the contrary in the Crous Agreement, no person
(other than Unique) will have any existing right, option or right of first
refusal to acquire any of the shares in the capital of Plant Rental.   1.4   As
at the Effective Date, the Signature Date and the Completion Date, the Trust was
and will be the owner of the Sale Shares.   1.5   None of the Sale Shares nor
the Sale Claims shall be subject to any cession, pledge or other encumbrances
whatsoever.   1.6   No amount shall, as at the Effective Date and Completion
Date, remain unpaid and owing to the Trust in respect of any dividends which
have been declared by Plant Rental prior to the Effective Date and Completion
Date.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

48



--------------------------------------------------------------------------------



 



ANNEXURE “B”
SALE OF BUSINESS WARRANTY SCHEDULE
Plant Rental, Unique and Thermadyne Industries jointly and severally, hereby
warrant and represent to Renttech on the basis set out in clause 18 of the
Agreement, as follows:

1.   The Business

1.1   Plant Rental has the requisite power and authority to execute, deliver and
perform its obligations in terms of this Agreement and is duly authorised to
execute this Agreement   1.2   Plant Rental is lawfully capable of selling the
Business and the Business Assets to Renttech and delivering good and valid
title, free from eviction or encumbrance, to Renttech.

2.   The Business Assets

2.1   Plant Rental is in lawful possession of all the Business Assets and is
lawfully entitled to give free and unencumbered ownership and possession and
title thereof to Renttech.   2.2   Plant Rental is and will be entitled to
dispose of the Business and the Business Assets to Renttech in terms of this
Agreement.   2.3   Save as provided for to the contrary in the Crous Agreement,
to the best of their knowledge, the Business Assets will not be pledged,
hypothecated, subject to a notarial bond, lien, cession in security or
encumbered to any person or legal entity in any way whatsoever.

3.   The Employees

3.1   To the best of the knowledge and belief of Plant Rental:-


 
Plant Rental Sale Agt-Execution Version
09/03/2006

49



--------------------------------------------------------------------------------



 



3.1.1   no steps have been taken nor are any such steps contemplated, against
any employee, to terminate that employee’s services for disciplinary reasons,
redundancy, retrenchment or other reason whatsoever.   3.1.2   no proceedings
will have been instituted or application or complaint made against Plant Rental
in terms of the LRA, nor is Plant Rental aware of any facts or circumstances
likely to give rise to any such proceedings, application or complaint after the
Completion Date.

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 50



--------------------------------------------------------------------------------



 



ANNEXURE “C”
EMPLOYEE ACCRUED LEAVE PAY & BONUS SCHEDULE

     
Accrued Leave Pay Liability as at 31/12/2005:
  R142,998.00  
Accrued Bonus Liability as at 31/12/2005:
  R0.00

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 51



--------------------------------------------------------------------------------



 



ANNEXURE “D”
EMPLOYEES
Plant Rental Salaried Employees

1.   J Morris   2.   HM Nortje   3.   FC Van Niekerk   4.   LE Thorpe   5.   C
Janse Van Rensburg   6.   S Van Der Merwe   7.   HG Van Zyl   8.   G Winter   9.
  N Du Plessis   10.   N Joubert   11.   Z Engelbrecht   12.   Y De Lange   13.
  A Van Der Merwe   14.   J Smith   15.   P Chetty   16.   J Du Plessis   17.  
D Petterson   18.   S Buser   19.   S Coetzer   20.   G Brewis   21.   C Buckle
  22.   A Le Roux   23.   P Nieuwenhuis   24.   H Byles   25.   R Grundligh  
26.   J Coetzee   27.   G Vorster   28.   M Esterhuizen   29.   J Nel   30.   E
Diamond   31.   M Smithers

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 52



--------------------------------------------------------------------------------



 



32.   J Botha   33.   O Du Plessis   34.   S Van Rooyen   35.   G Beier   36.  
JE Coetzee   37.   P SE Scally   38.   R Grobbelaar   39.   N Wessels

Weekly Paid Staff of Plant Rental

1.   AN Dibakwane   2.   PN Dikgale   3.   MEB Hazelwood   4.   IA Janse Van
Vuuren   5.   EA Langa   6.   FZ Lukhosi   7.   MD Mabaso   8.   GT Mahlangu  
9.   MG Makamu   10.   T Malele   11.   PM Mashianoka   12.   IJ Mathabela   13.
  K Mkhwanazi   14.   AM Mphuti   15.   M Mxaba   16.   JM Mzizi   17.   M
Ngomane   18.   AT Nkgoedi   19.   JV Nkuna   20.   VT Nkuta   21.   S Qobo  
22.   JM Robothata   23.   ES Sesfike   24.   BN Sithole   25.   S Sonakile  
26.   KE Stiglingh   27.   J Tshiwilowilo

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 53



--------------------------------------------------------------------------------



 



28.   L Van Rooyen   29.   FX Vilakazi   30.   RC Webster   31.   R Webster

Salaried Employees of Renttech (Proprietary) Limited

1.   S Hassen   2.   D Smalberger   3.   S Bugarith

Weekly Paid Staff of Renttech (Proprietary) Limited

1.   Benjamin R Motale   2.   Victor S Nqinata   3.   Walter R Sefike

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 54



--------------------------------------------------------------------------------



 



ANNEXURE “E”
BANK ACCOUNTS

          Account Number   Type of Account   Account Holder
1288042841
  Current   Plant Rental
7288510735
  Call Account   Plant Rental
1288080719
  Nedcredit   Plant Rental
1288105843
  Current   The Subsidiary

 
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 55



--------------------------------------------------------------------------------



 



ANNEXURE “F”
THE PREMISES

                                              Rental for                     the
period   Rental for the period     Lease Expiry   Monthly   1/1/06 to   1/1/07
until the end of Property   Date   Rental   31/12/06   the current lease term
WADEVILLE
  31/10/2006     16,330.00       195,960.00       359,260.00  
1 Manchcester Road
Wadeville

                           
CAPE TOWN
  30/04/2006     8,580.10       34,320.40       0.00  

25 B Calcutta Street
Paarden Eiland
                           
DURBAN
  31/08/2007     5,722.00       70,724.00       74,844.00  

Unit 3
Hilbron Park
19A The Avenue East
Prospecton

                           
RICHARDS BAY
  30/11/2006     5,270.76       57,978.36       0.00  

Unit 4 B
Brass Link
Alton

                           
RUSTENBURG
  30/06/2007     5,627.37       70, 229.52       78,765.00  

Stand 2443
Rustenburg

                           
SASOLBURG
  3 months Notice     2,206.28       26,475.36       0.00  

Yard 4C
Sasol Site
Sasolburg

                           

Plant Rental Sale Agt-Execution Version
09/03/2006

Page 56



--------------------------------------------------------------------------------



 



ANNEXURE “G”
INTELLECTUAL PROPERTY LICENCE AGREEMENT
between
RENTTECH S.A. (PROPRIETARY) LIMITED
(a company incorporated in accordance with the laws of the Republic of South
Africa under Registration Number: 2005/044428/07)
(“Renttech”)
and
THERMADYNE INDUSTRIES INC.
(a US Corporation incorporated in accordance with the laws of the state of
Delaware, USA)
 
(“Thermadyne Industries”)
and
UNIQUE WELDING ALLOYS RUSTENBURG (PROPRIETARY) LIMITED t/a THERMADYNE PLANT
RENTAL SOUTH AFRICA
(a company incorporated in accordance with the laws of the Republic of South
Africa under Registration Number: 2000/005417/07)
(“Plant Rental”)
and
THERMADYNE SOUTH AFRICA (PROPRIETARY) LIMITED t/a UNIQUE WELDING ALLOYS
(a company incorporated in accordance with the laws of the Republic of South
Africa under Registration Number: 2000/001361/07)
(“Unique”)
(collectively “the Parties”)
Plant Rental Sale Agt-Execution Version
09/03/2006

Page 57



--------------------------------------------------------------------------------



 



WHEREAS

1.   The Parties have entered into a “Sale Agreement” (“the Sale Agreement”)
with the HG and A Van Zyl Familie Trust, Hendrik Gert Van Zyl, Thermadyne South
Africa (Proprietary) Limited t/a Unique Welding Alloys and Pieter Malan, in
terms of which, inter alia, Renttech intends to purchase from Plant Rental the
Business.   2.   The Business has in recent years been operating under the name
“Thermadyne Plant Rental”, the rights in and to the Thermadyne name belonging to
Thermadyne Industries.   3.   In order to maintain its corporate identity,
Renttech wishes to licence from Thermadyne Industries, and Thermadyne Industries
wishes to licence Renttech to use the Name in accordance with the provisions of
this Agreement.

IT IS ACCORDINGLY AGREED AS FOLLOWS:
4. INTERPRETATION

    All words used in this Licence Agreement (“this Agreement”) bearing
capitalised first letters shall, unless otherwise expressly stated, bear the
meanings ascribed to those terms in the Sale Agreement.

5. LICENCE TO USE “THERMADYNE” NAME

5.1   To the extent of its rights therein, and subject to clauses 5.2 and 5.3,
Plant Rental hereby transfers, and to that end Thermadyne Industries hereby
grants, to Renttech a royalty free non-exclusive licence to use the name
“Thermadyne” (“the Name”) solely in conjunction with the name “Plant Rental”
within the Republic of South Africa for a period of 3 (three) years commencing
on the Effective Date, whereafter Renttech shall be entitled, for no
consideration, to renew the right to use the “Thermadyne” name for a further
period of 3 (three) years, provided that Renttech is not in breach of any of its
obligations in terms of this Agreement or the Sale Agreement.   5.2  
Notwithstanding anything to the contrary, Thermadyne Industries shall be
entitled to:

Plant Rental Sale Agt-Execution Version
09/03/2006

Page 58



--------------------------------------------------------------------------------



 



5.2.1   terminate this Agreement if, in its reasonable discretion Renttech is
misusing the Name or is in breach of any provision of this Agreement, which
breach is not cured within 5 (five) days of receipt by Renttech of a notice to
that effect from Thermadyne Industries; and   5.2.2   terminate this Agreement
for any reason whatsoever other than a reason provide for in clause 5.2.1,
provided that in such instance, Thermadyne Industries shall, in settlement of
all of Renttech’s rights against Thermadyne Industries or any members of its
group arising out of or in relation to the termination thereof, pay to Renttech
a penalty of R300 000,00 (three hundred thousand Rand); and   5.2.3   terminate
this Agreement if Thermadyne industries is unable for any reason to sell its
shares and claims in, or alternatively the business of, each of the Distribution
Businesses (as defined in clause 23.2.1) of the Sale Agreement.

5.3   The grant of rights in clause 5.1 shall be limited to the following
extent:

5.3.1   Thermadyne Industries (and/or any member thereof) shall be entitled to
continue to use the name “Thermadyne” in connection with its business activities
everywhere outside of the Republic of South Africa;   5.3.2   Unique and Maxweld
shall be entitled to continue to use the name “Thermadyne” in connection with
its distribution business activities within the Republic of South Africa;

5.4   Renttech acknowledges that all ownership and intellectual property rights
in and to the name “Thermadyne” are and will without limitation and/or
encumbrance, remain the exclusive property of Thermadyne Industries.

6. GENERAL

6.1   This Agreement contains the entire agreement between the Parties in regard
to the subject matter thereof. No Party shall be bound by or have any claim or
right of action arising from any express or implied term, undertaking,
representation, warranty, promise or the like not included or recorded in this
Agreement whether it induced the contract and/or whether it was negligent or
not.

Plant Rental Sale Agt-Execution Version
09/03/2006

Page 59



--------------------------------------------------------------------------------



 



6.2   No variation, amendment, or consensual cancellation of this Agreement or
any provision or term hereof shall be binding or have any force or effect unless
reduced to writing and signed by or on behalf of the Parties.

              SIGNED at SANDTON   on 09 MARCH 2006.    
 
           
 
  For:   RENTTECH S.A.    
 
      (PROPRIETARY) LIMITED    
 
                /s/ H. G. Van Zyl              
 
  Signatory   : H. G. Van Zyl    
 
  Capacity:   Director    
 
  Authority   : Resolution    
 
            SIGNED at SANDTON   on 09 MARCH 2006.    
 
           
 
  For:   THERMADYNE INDUSTRIES INC.    
 
                /s/ Justin Bothner              
 
  Signatory   : Justin Bothner    
 
  Capacity   : Designated Nominee    
 
  Authority   : Resolution    
 
            SIGNED at SANDTON   on 09 MARCH 2006.    
 
           
 
  For:   UNIQUE WELDING ALLOYS    
 
      RUSTENBURG    
 
      (PROPRIETARY) LIMITED t/a    
 
      THERMADYNE PLANT    
 
      RENTAL SOUTH AFRICA    
 
                /s/ Justin Bothner              
 
  Signatory   : Justin Bothner    
 
  Capacity   : Designated Nominee    
 
  Authority   : Resolution    

Plant Rental Sale Agt-Execution Version
09/03/2006

Page 60



--------------------------------------------------------------------------------



 



              SIGNED at SANDTON   on 09 MARCH 2006.    
 
           
 
  For:   THERMADYNE SOUTH    
 
      AFRICA (PROPRIETARY)    
 
      LIMITED t/a UNIQUE    
 
      WELDING ALLOYS    
 
                /s/ Justin Bothner              
 
  Signatory   : Justin Bothner    
 
  Capacity   : Designated Nominee    
 
  Authority   : Resolution    

Plant Rental Sale Agt-Execution Version
09/03/2006

Page 61